DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 as originally filed are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. 
See M.P.E.P. § 2106 and https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility for the most recent guidance regarding patent eligibility under 35 U.S.C. § 101.
Claims 1-5, 8-13, and 15 recite generic compositions capable of treating Hunter syndrome. These broad claims are in-part directed towards a natural product, iduronate-2-sulfatase, which Xie (US 2015/0086526; provided in the IDS dated 11/27/2019) teaches a composition capable of treating Hunter syndrome, the composition comprising recombinant human iduronate 2-sulfatase, either for intravenous injection of subcutaneous injection (Example 1, particularly Table 3). This judicial exception is not 
Claims 1-5, 8-11, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only generally linking the use of the judicial exception to a particular technological environment or field of use. Notwithstanding the indefiniteness rejections below regarding method of use limitations in composition claims, these claims do not recite any other structural element than the embodiment of the natural product itself.
Claims 6 and 7 depend from claim 1, further limiting these claims to the human iduroante-2-sulfatase set forth in SEQ ID NO:1, or the Cys59-to-FGly (formylglycine) variant of SEQ ID NO: 2. Regarding SEQ ID NO: 1, at this time there is no evidence that the claimed iduroante-2-sulfatases possess any markedly different characteristic form the natural product comprising iduronate-2-sulfatase. Regarding SEQ ID NO: 2, the Cys59-to-FGly is known to be naturally occurring as Jin (WO 2012/177020; provided in the IDS dated 11/27/2019) teaches that the biological activity of iduronate-2-sulfatase depends on the posttranslational modification of the conserved cysteine at position 59 to formylglycine (p3, ¶[16]), and so at this time there is no evidence that the claimed iduroante-2-sulfatase possess any markedly different characteristic form the natural product comprising iduronate-2-sulfatase Cys59-to-FGly variant.
Claims 6 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not recite any other 
Regarding claim 12, adding sodium phosphate to the claimed composition would be routine and conventional in this art. Xie teaches the composition comprises sodium phosphate (Example 1, particularly ¶0163).
Regarding claim 13, adding arginine to the claimed composition would be routine and conventional in this art. Xie further teaches arginine as an exemplary isotonicity agent for keeping the osmotic pressure of the composition the same as human blood (¶0113).
For the reasons given above, claims 1-13 and 15 are found patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, first paragraph "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001. Applicant is also directed to the factors set forth in Capon v. Eshhar 76 USPQ2d 1078 (Fed. Cir. 2005), such as the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and particularly the predictability of the aspect at issue as “The predictability or unpredictability of the science is relevant to deciding how much experimental support is required to adequately describe the scope of an invention”.
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn to a genus, i.e., any composition capable of treating any symptom of Hunter syndrome

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a the cysteine at position 59 substituted with formylglycine as set forth in SEQ ID NO: 2. The disclosure of a single disclosed species or a representative number of species may provide an adequate written description of a genus when the species disclosed is representative of the genus.  However, the present claim encompasses numerous species that are not further described. Particularly, before the invention was filed the only known chemical treatment for Hunter syndrome was enzymatic replacement therapy comprising administration of iduronate-2-sulfatase. See ¶0003-0005 Of Xie et al. (US 2015/0086526; provided in the IDS dated 11/27/2019). Therefore, the generic formulation of claims 1-5 and 8-15 encompasses every known and unknown compound that might be capable of treating any symptom of Hunter syndrome, such as but not limited to small organic molecules of any structure, nucleic acids, oligo- and polynucleic acids, amino acids, peptides, polypeptides, functional enzymes, lipids, steroids, hormones, neurotransmitters, and so on without any conserved structure between these possibilities and without any particular guidance towards the functional property of being capable of treating any symptom of Hunter syndrome. While claims 6 and 7 have partial 
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which is any composition capable of treating any symptom of Hunter syndrome.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1).  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).


Claims 2-5, 8-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A product claim which further recites the method steps of using the product is indefinite under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as such a claim creates confusion as to when direct infringement occurs. See M.P.E.P. § 2173.05(p) for an analogous fact pattern regarding apparatus/device claims and methods steps of using the apparatus/device in the same claim. In this case, dependent claims 2-5 and 8-11 depend from composition/product claim 1 but recite method steps of administering the product to subjects. Similarly, independent claim 15 recites both a composition/product and a method step of administering the product to a patient. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xie et al. (US 2015/0086523; provided in the IDS dated 12/19/2017).

Xie teaches a composition capable of treating Hunter syndrome, the composition comprising recombinant iduronate 2-sulfatase, either for intravenous injection of subcutaneous injection (Example 1, particularly Table 3), anticipating claims 1-5, 7-11, and 15. Xie teaches the composition comprises sodium phosphate (Example 1, particularly ¶0163), anticipating claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2015/0086526; provided in the IDS dated 11/27/2019).
The teachings of Xie are relied upon as set forth above in rejecting claims 1-5, 8-12, and 15 under 35 U.S.C. § 102(a)(1).
Xie further teaches SEQ ID NO: 1 as an exemplary embodiment of the mature iduronate-2-sulfatase polypeptide (¶0024, ¶0083-0084; Table 1; sequence listing on p27-28), reading on the embodiment of SEQ ID NO: 1 for claims 5 and 6. Xie further teaches arginine as an exemplary isotonicity agent for keeping the osmotic pressure of the composition the same as human blood (¶0113), reading on claim 13.
For clarity of record, the search hit to SEQ ID NO: 1 is set forth below:
RESULT 10
US-14-389-058-1
; Sequence 1, Application US/14389058
; Publication No. US20150086526A1
; GENERAL INFORMATION
;  APPLICANT: XIE, Hongsheng
;  APPLICANT:FELICE, Brian

;  TITLE OF INVENTION: SUBCUTANEOUS ADMINISTRATION OF IDURONATE-2-SULFATASE
;  FILE REFERENCE: 2006685-0291
;  CURRENT APPLICATION NUMBER: US/14/389,058
;  CURRENT FILING DATE: 2014-09-29
;  PRIOR APPLICATION NUMBER: 61/618,638
;  PRIOR FILING DATE: 2012-03-30
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 525
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-389-058-1

  Query Match             100.0%;  Score 2823;  DB 13;  Length 525;
  Best Local Similarity   100.0%;  
  Matches  525;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETQANSTTDALNVLLIIVDDLRPSLGCYGDKLVRSPNIDQLASHSLLFQNAFAQQAVCA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SETQANSTTDALNVLLIIVDDLRPSLGCYGDKLVRSPNIDQLASHSLLFQNAFAQQAVCA 60

Qy         61 PSRVSFLTGRRPDTTRLYDFNSYWRVHAGNFSTIPQYFKENGYVTMSVGKVFHPGISSNH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSRVSFLTGRRPDTTRLYDFNSYWRVHAGNFSTIPQYFKENGYVTMSVGKVFHPGISSNH 120

Qy        121 TDDSPYSWSFPPYHPSSEKYENTKTCRGPDGELHANLLCPVDVLDVPEGTLPDKQSTEQA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TDDSPYSWSFPPYHPSSEKYENTKTCRGPDGELHANLLCPVDVLDVPEGTLPDKQSTEQA 180

Qy        181 IQLLEKMKTSASPFFLAVGYHKPHIPFRYPKEFQKLYPLENITLAPDPEVPDGLPPVAYN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IQLLEKMKTSASPFFLAVGYHKPHIPFRYPKEFQKLYPLENITLAPDPEVPDGLPPVAYN 240

Qy        241 PWMDIRQREDVQALNISVPYGPIPVDFQRKIRQSYFASVSYLDTQVGRLLSALDDLQLAN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PWMDIRQREDVQALNISVPYGPIPVDFQRKIRQSYFASVSYLDTQVGRLLSALDDLQLAN 300

Qy        301 STIIAFTSDHGWALGEHGEWAKYSNFDVATHVPLIFYVPGRTASLPEAGEKLFPYLDPFD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STIIAFTSDHGWALGEHGEWAKYSNFDVATHVPLIFYVPGRTASLPEAGEKLFPYLDPFD 360

Qy        361 SASQLMEPGRQSMDLVELVSLFPTLAGLAGLQVPPRCPVPSFHVELCREGKNLLKHFRFR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SASQLMEPGRQSMDLVELVSLFPTLAGLAGLQVPPRCPVPSFHVELCREGKNLLKHFRFR 420

Qy        421 DLEEDPYLPGNPRELIAYSQYPRPSDIPQWNSDKPSLKDIKIMGYSIRTIDYRYTVWVGF 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DLEEDPYLPGNPRELIAYSQYPRPSDIPQWNSDKPSLKDIKIMGYSIRTIDYRYTVWVGF 480

Qy        481 NPDEFLANFSDIHAGELYFVDSDPLQDHNMYNDSQGGDLFQLLMP 525
              |||||||||||||||||||||||||||||||||||||||||||||
Db        481 NPDEFLANFSDIHAGELYFVDSDPLQDHNMYNDSQGGDLFQLLMP 525

Regarding claims 5 and 6, in so much that Xie teaches an exemplary embodiment of the mature iduronate-2-sulfatase polypeptide (as SEQ ID NO: 1), prima facie obvious. There is a reasonable expectation of success and the skilled artisan would have been motivated to do so because the substitution is expressly taught, and substituting the mature iduronate-2-sulfatase polypeptide (as SEQ ID NO: 1) for the generic iduronate-2-sulfatase set forth in Example 1 would predictably yield an iduronate-2-sulfatase composition capable of treating symptoms of Hunter syndrome. See M.P.E.P. § 2143(I)(B).
Regarding claim 13, it would have been obvious before the invention was filed to add the arginine of Xie to the working example of Xie comprising recombinant iduronate-2-sulfatase. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Xie expressly considers adding arginine to compositions comprising recombinant iduronate-2-sulfatase. The skilled artisan would have been motivated to do so because Xie teaches arginine as an exemplary isotonicity agent for keeping the osmotic pressure of the composition the same as human blood.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claims 1 and 6 above, and further in view of Jin et al. (WO 2012/177020; provided in the IDS dated 11/27/2019).
The teachings of Xie are relied upon as set forth above.
Regarding claim 6, Xie does not teach SEQ ID NO: 2, corresponding to human iduronate-2-sulfatase wherein cysteine 59 is substituted with formylglycine (FGly).

For clarity of record, the search hit to SEQ ID NO: 2 is set forth below, noting that the teachings of Jin claim priority from KR-00012718 (i.e. KR 10-2012-0012718):

RESULT 1
AZY09976
ID   AZY09976 standard; protein; 525 AA.
XX
AC   AZY09976;
XX
DT   13-SEP-2012  (first entry)
XX
DE   Human mutant IDS protein sequence (C59G).
XX
KW   IDS protein; Iduronate 2-sulfatase; hunter syndrome; mutein;
KW   neuroprotective; protein therapy; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 59
FT                   /note= "Wild-type Cys substituted by formyl Gly (FGly)"
FT   Disulfide-bond  146..159
FT   Disulfide-bond  397..407
XX
CC PN   KR1158673-B1.
XX
CC PD   03-JUL-2012.
XX
CC PF   08-FEB-2012; 2012KR-00012718.
XX
PR   24-JUN-2011; 2011US-0500994P.
XX
CC PA   (GCBI-) GCBIO CORP.
CC PA   (GREC ) GREEN CROSS CORP.
XX

CC PI   Cheol KY;
XX
DR   WPI; 2012-J03554/50.
XX
CC PT   Composition useful for treating Hunter syndrome, comprises recombinant 
CC PT   human iduronate-2-sulfatase.
XX
CC PS   Claim 1; Page; 29pp; Korean.
XX
CC   The present invention relates to a composition comprising a recombinant 
CC   human iduronate-2-sulfatase (IDS) sequence. The invention further relates
CC   to an agent comprising the composition. The composition of the invention 
CC   can be used for treating hunter syndrome. The present sequence is a human
CC   mutant IDS protein sequence, used in the invention for treating hunter 
CC   syndrome. Note: The present sequence is not shown in the specification 
CC   but is derived from the human IDS protein sequence given in the fig 6 
CC   (see AZY09968) and the information provided in claim 1.
XX
SQ   Sequence 525 AA;

  Query Match             100.0%;  Score 2820;  DB 19;  Length 525;
  Best Local Similarity   100.0%;  
  Matches  525;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETQANSTTDALNVLLIIVDDLRPSLGCYGDKLVRSPNIDQLASHSLLFQNAFAQQAVGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SETQANSTTDALNVLLIIVDDLRPSLGCYGDKLVRSPNIDQLASHSLLFQNAFAQQAVGA 60

Qy         61 PSRVSFLTGRRPDTTRLYDFNSYWRVHAGNFSTIPQYFKENGYVTMSVGKVFHPGISSNH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSRVSFLTGRRPDTTRLYDFNSYWRVHAGNFSTIPQYFKENGYVTMSVGKVFHPGISSNH 120

Qy        121 TDDSPYSWSFPPYHPSSEKYENTKTCRGPDGELHANLLCPVDVLDVPEGTLPDKQSTEQA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TDDSPYSWSFPPYHPSSEKYENTKTCRGPDGELHANLLCPVDVLDVPEGTLPDKQSTEQA 180

Qy        181 IQLLEKMKTSASPFFLAVGYHKPHIPFRYPKEFQKLYPLENITLAPDPEVPDGLPPVAYN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IQLLEKMKTSASPFFLAVGYHKPHIPFRYPKEFQKLYPLENITLAPDPEVPDGLPPVAYN 240

Qy        241 PWMDIRQREDVQALNISVPYGPIPVDFQRKIRQSYFASVSYLDTQVGRLLSALDDLQLAN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PWMDIRQREDVQALNISVPYGPIPVDFQRKIRQSYFASVSYLDTQVGRLLSALDDLQLAN 300

Qy        301 STIIAFTSDHGWALGEHGEWAKYSNFDVATHVPLIFYVPGRTASLPEAGEKLFPYLDPFD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STIIAFTSDHGWALGEHGEWAKYSNFDVATHVPLIFYVPGRTASLPEAGEKLFPYLDPFD 360

Qy        361 SASQLMEPGRQSMDLVELVSLFPTLAGLAGLQVPPRCPVPSFHVELCREGKNLLKHFRFR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SASQLMEPGRQSMDLVELVSLFPTLAGLAGLQVPPRCPVPSFHVELCREGKNLLKHFRFR 420

Qy        421 DLEEDPYLPGNPRELIAYSQYPRPSDIPQWNSDKPSLKDIKIMGYSIRTIDYRYTVWVGF 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DLEEDPYLPGNPRELIAYSQYPRPSDIPQWNSDKPSLKDIKIMGYSIRTIDYRYTVWVGF 480

Qy        481 NPDEFLANFSDIHAGELYFVDSDPLQDHNMYNDSQGGDLFQLLMP 525
              |||||||||||||||||||||||||||||||||||||||||||||
Db        481 NPDEFLANFSDIHAGELYFVDSDPLQDHNMYNDSQGGDLFQLLMP 525


Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claim 1 above, and further in view of Stern et al. (US 5,747,027; Reference A).
The teachings of Xie as relied upon as set forth above.
Regarding claim 14, Xie does not teach a composition further comprising hyaluronidase. 
Stern teaches a composition comprising purified hyaluronidase (Abstract), useful to further facilitate absorption of a solution when administered to subjects either by 
It would have been obvious before the invention was filed to further add the hyaluronidase of Stern to the iduronate-2-sulfatase composition of Xie. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Stern teaches dosages of hyaluronidase suitable for administration The skilled artisan would have been motivated to do so because hyaluronidase is useful to further facilitate absorption of a solution when administered to subjects either by intravenous or subcutaneous injection, and so would likely improve upon the bioavailability of Xie’s composition when administered to subjects.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15 of U.S. Patent No. 9,896,672 in view of Xie et al. (US 2015/0086526; provided in the IDS dated 12/19/2017).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive to a composition comprising iduronate-2-sulfatase consisting of at least one of the amino acid sequences of SEQ ID NO: 1 and 2 in the instant application. Note that SEQ ID NO: 1 of the ‘672 patent is identical to SEQ ID NO: 1 of the instant application, and that SEQ ID NO: 2 of the ‘672 patent is identical to SEQ ID NO: 1 of the instant application both of which being the formylglycine substitution for cysteine as position 59 of SEQ ID NO: 1. As claims 14 and 15 of the ‘672 patent recites molar ratios of formylglycine at position 59, these claims are the narrower embodiment of claims 6 and 7 of the instant application which recite SEQ ID NO: 1 and 2 as alternatives, the narrower embodiment of generic claims 1 and 15 of a composition capable of treating Hunter Syndrome.
Regarding the generic first and second compositions of claim 1 of the instant application, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, the “formulation” of claim 1 is entirely generic and does not recite any structural element that would otherwise distinguish this claim from the composition of claims 14 and 15 of the ‘692 patent. Therefore, these limitations of claim 1 have been fully considered but not afforded any patentable weight at this time as they only appear to be statements of 
In view of the indefiniteness rejections above and in the interest of compact prosecution, the method steps of pending composition claims 2-5, 8-11, and 15 are afforded no patentable weight at this time as such statements do not further limit the structure of the claimed composition. See M.P.E.P. § 2111.02 and 2111.04. Therefore, the composition of claims 14 and 15 of the ‘692 patent reads on dependent claims 2-5, 8-11 and independent claim 15 of the instant application.
Xie teaches a composition capable of treating Hunter syndrome, the composition comprising recombinant iduronate 2-sulfatase, either for intravenous injection of subcutaneous injection (Example 1, particularly Table 3), and that the composition comprises sodium phosphate (Example 1, particularly ¶0163), reading on claim 12. Xie further teaches phosphate-buffered saline as an exemplary dilutent (¶0051), reading on claim 12.
Regarding claim 12, it would have been obvious before the invention was filed to add the sodium phosphate of Xie to claim 12 of the instant application. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Xie expressly considers adding sodium phosphate to compositions comprising recombinant iduronate-2-sulfatase, which is the narrower embodiment of compositions capable of treating Hunter Syndrome of claim 12. The skilled artisan would have been motivated to do so because Xie teaches arginine as an exemplary dilutent
Regarding claim 13, it would have been obvious before the invention was filed to add the arginine of Xie to claim 13 of the instant application. A person of ordinary skill in 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-13 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,206,402 in view of Xie et al. (US 2015/0086526; provided in the IDS dated 12/19/2017).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive to a composition comprising iduronate-2-sulfatase consisting of at least one of the amino acid sequences of SEQ ID NO: 1 and 2 in the instant application. Note that SEQ ID NO: 1 of the ‘402 patent is identical to SEQ ID NO: 1 of the instant application, and that SEQ ID NO: 2 of the ‘402 patent is identical to SEQ ID NO: 1 of the instant application both of which being the formylglycine substitution for cysteine as position 59 of SEQ ID NO: 1. As claims 14 and 15 of the ‘402 patent recites molar ratios of formylglycine at position 59, these claims are the narrower embodiment of claims 6 and 7 of the instant application which recite SEQ ID NO: 1 and 2 as alternatives, the narrower embodiment of generic claims 1 and 15 of a composition capable of treating Hunter Syndrome.

In view of the indefiniteness rejections above and in the interest of compact prosecution, the method steps of pending composition claims 2-5, 8-11, and 15 are afforded no patentable weight at this time as such statements do not further limit the structure of the claimed composition. See M.P.E.P. § 2111.02 and 2111.04. Therefore, the composition of claims 14 and 15 of the ‘692 patent reads on dependent claims 2-5, 8-11 and independent claim 15 of the instant application.
Xie teaches a composition capable of treating Hunter syndrome, the composition comprising recombinant iduronate 2-sulfatase, either for intravenous injection of subcutaneous injection (Example 1, particularly Table 3), and that the composition comprises sodium phosphate (Example 1, particularly ¶0163), reading on claim 12. Xie further teaches phosphate-buffered saline as an exemplary dilutent (¶0051), reading on claim 12.

Regarding claim 13, it would have been obvious before the invention was filed to add the arginine of Xie to claim 13 of the instant application. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Xie expressly considers adding arginine to compositions comprising recombinant iduronate-2-sulfatase, which is the narrower embodiment of compositions capable of treating Hunter Syndrome of claim 13. The skilled artisan would have been motivated to do so because Xie teaches arginine as an exemplary isotonicity agent for keeping the osmotic pressure of the composition the same as human blood.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sean C. Barron/Primary Examiner, Art Unit 1653